 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-0135-TLN
12                                 Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                          STATUS CONFERENCE
13                           v.
                                                          Date:      April 11, 2019
14   KENNETH WAYNE MELTON,                                Time:      9:30 a.m.
                                                          Judge:     Hon. Troy L. Nunley
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenneth Wayne

18 Melton, through his counsel of record, stipulate that the status conference now set for April 11, 2019, be

19 continued to May 16, 2019, at 9:30 a.m.

20          On July 24, 2018, Mr. Melton was arraigned on the five-count Indictment in this case. (ECF Nos.

21 4, 9.) At the arraignment, the government produced discovery to the defense that included 122 pages of

22 reports and memoranda, as well as eight compact disks that included dozens of audio and video recordings

23 from the investigation. Defense counsel requires additional time to review these materials individually

24 and with his client, to conduct additional investigation, to research potential defenses and motions, and

25 to prepare for trial. In addition, the parties are awaiting the test results on one of the items of evidence

26 (a silencer) submitted for testing.

27 / / /

28 / / /

       STIPULATION AND ORDER TO CONTINUE STATUS           1
       CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for April 11,

 2 2019, be continued to May 16, 2019, at 9:30 a.m. The parties further agree that time under the Speedy

 3 Trial Act should be excluded from the date the parties stipulated, up to and including May 16, 2019,

 4 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local

 5 Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.

10                                                         Respectfully submitted,

11

12 Dated: April 9, 2019                                    _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
13                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
14

15
     Dated: April 9, 2019                                  _/s/ THD for Douglas J. Beevers______
16                                                         DOUGLAS J. BEEVERS
                                                           Assistant Federal Defender
17                                                         Attorney for Defendant Kenneth W. Melton
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS            2
      CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including May 16,

 9 2019, shall be excluded from computation of time within which the trial in this case must begin under

10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the April 11, 2019 status conference be continued

12 until May 16, 2019, at 9:30 a.m.

13

14 Dated: April 9, 2019

15

16
                                                                Troy L. Nunley
17                                                              United States District Judge

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
      CONFERENCE
